Citation Nr: 0428437	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-10 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to increased initial rating for diabetes 
mellitus, type II, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1970 to March 
1973.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted the veteran's claim for entitlement to service 
connection for diabetes mellitus, type II, with a 20 percent 
disability rating.  The veteran is seeking a higher rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDING OF FACT

The veteran's diabetes mellitus, type II,  requires the daily 
use of insulin, a restricted diet, and regulation of his 
activities.  


CONCLUSION OF LAW

The criteria for an initial 40 percent rating for diabetes 
mellitus, type II, and not higher, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.119, Diagnostic Code 7913 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran was treated in August 1979 at St. Catherine 
Hospital for a gunshot wound to the anterior chest with an 
exit in the left chest, 2 to 3 cm. lateral to the midline, 
with spinal cord injury at the T-4 level.  

The veteran's VA outpatient treatment records show daily use 
of insulin and following a regular diet to control his blood 
sugar levels.  See VA treatment records dated August 3, 2001; 
May 29, 2002; July 17, 2002; and August 5, 2002. 

In January 2003, a VA physician wrote the veteran is 
"clearly on insulin with restricted diet and I cannot fathom 
more regulation of activities than he already has and that he 
is paraplegic and wheelchair bound.  The issue of regulation 
of activities becomes problematic in this case as his 
paraplegia and being wheelchair[-]bound automatically 
presumes regulation of activities and the one condition 
cannot be differentiated from the other."  

In September 2003, the record shows the veteran was admitted 
to the emergency room at Seymour Hospital due to a 
hypoglycemic episode.  

In November 2003, the veteran had a VA examination.  The 
examiner noted the veteran's available records, including the 
claims file, were reviewed.  This examiner wrote that the 
veteran was able to drive and had driven himself to the 
examination in a vehicle equipped with hand-controls and a 
wheelchair lift.  He was also able to work in a shop owned by 
a friend, and was able to frequently leave his house to go to 
a coffee shop or to the grocery store.  It was also noted 
that he is seen every six months at the Wichita Falls, Texas, 
VA Medical Center for his diabetes, as well as once a year at 
the Albuquerque, New Mexico, VA Medical Center for his 
paraplegia.  He was taking insulin in the morning, at noon, 
in the evening, and at bedtime.  His last eye examination was 
in April 2003, and he had no evidence of retinopathy.  The 
diagnosis was diabetes type II, insulin dependent without 
history of or clinical findings to document significant 
diabetic complications at this time.


II.  Legal analysis

A.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran dated in October 2001 and October 2003.  
See VAOPGCPREC 8-03.  He was told what was required for his 
claim and of his and VA's respective responsibilities in 
terms of obtaining information and evidence.  He was also 
asked to submit evidence to the RO as soon as possible.  The 
October 2001 letter was mailed to the appellant prior to the 
initial RO adjudication of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Therefore, adequate 
notice to the veteran, as required by 38 U.S.C.A. § 5103(a), 
was provided.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including VA and 
private medical records as discussed below, has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran was afforded a VA examination in 
November 2003.  Accordingly, having determined that the duty 
to notify and assist has been satisfied to the extent 
possible, the Board turns to an evaluation of the veteran's 
claim.  

B.  Entitlement to a higher rating

The veteran applied for service connection for diabetes 
mellitus, type II, in May 2001.  The claim was granted in a 
December 2002 rating decision based on a statutory 
presumption arising from service in Vietnam and evaluated as 
20 percent disabling.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
diabetes mellitus.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent 
rating requires insulin and restricted diet, or oral 
hypoglycemic and restricted diet.  A 40 percent rating 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  

In this case, resolving doubt in the veteran's favor, the 
Board finds that the manifestations of his diabetes mellitus 
fall within the criteria for a 40 percent rating.  The 
evidence shows that he requires daily insulin injections and 
has a restricted diet.  For example, in July 2002, a VA 
physician noted that "he eats the same thing for each meal 
every day" and also described his daily regimen of insulin 
intake.  His outpatient treatment records also show a 
regulation of his activities.  In January 2003, a VA 
physician wrote that he "cannot fathom more regulation of 
activities than he already has and that he is paraplegic and 
wheelchair bound."  

However, it is not possible to distinguish the extent to 
which his service-connected diabetes mellitus, as opposed to 
his non-service connected paraplegia, restricts the veteran's 
activities.  In a November 2003 VA examination, the examiner 
diagnosed "diabetes mellitus, type II, insulin dependent 
without history of or clinical findings to document 
significant diabetic complications at this time."  However, 
in January 2003, a VA physician stated "[the] issue of 
regulation of activities becomes problematic in this case as 
his paraplegia and being wheelchair bound automatically 
presumes regulation of activities and the one condition 
cannot be differentiated from the other."  

The credibility and weight to be attached to medical opinions 
are within the province of the Board.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).  The weight placed on a 
medical professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Id.  

In this case, the January 2003 opinion is more probative as 
it specifically addresses whether the restriction of 
veteran's activities is due to paraplegia as opposed to 
diabetes.  And to the extent the evidence is in relative 
equipoise, the veteran's claim for a 40 percent evaluation 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

For the above reasons, an initial 40 percent rating for 
diabetes mellitus, type II, is appropriate.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.119, Diagnostic Code 
7913.  However, the record does not support the assignment of 
an initial rating in excess of 40 percent and, to that 
extent, the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b).  Although the veteran had one 
hypoglycemic episode requiring hospitalization in September 
2003, the evidence of record does not show episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  The veteran has stated that he 
was seen only once every six months for diabetes.  
Additionally, the VA examiner in November 2003 found no 
significant diabetic complications.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).  

The schedular evaluations in this case are not inadequate.  
Higher ratings are provided for certain manifestations of 
diabetes mellitus, but the medical evidence reflects that 
those manifestations are not present.  There is also no 
evidence of an exceptional disability picture in this case.  
The veteran has required only one recent period of 
hospitalization for treatment of diabetes mellitus, and he 
requires only sporadic treatment, i.e., once every six 
months, for this condition. With regard to employment, there 
is no evidence in the claims file to suggest that marked 
interference with employment is the result of diabetes 
mellitus.  Rather, the veteran stated upon examination in 
November 2003 that he was able to work in a shop owned by a 
friend.  Accordingly, referral for extrascedular 
consideration was not required by the evidence in this case.  


ORDER

An initial 40 percent rating, and no more, for diabetes 
mellitus, type II, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



